Citation Nr: 1819806	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to a higher initial disability rating for a cervical spine disability, in excess of 10 percent from April 13, 2009 to June 30, 2009, in excess of 10 percent from August 1, 2009 to May 14, 2012, in excess of 20 percent from October 1, 2012 to September 4, 2014, and in excess of 30 percent from September 4, 2014. 

3.  Entitlement to a higher initial disability rating for neck scars status-post cervical fusion, in excess of zero percent from June 30, 2009 to June 25, 2013, and in excess of 30 percent from June 25, 2013. 

4.  Entitlement to a higher initial disability rating for radiculopathy of the right upper extremity, in excess of 20 percent from April 13, 2009. 

5.  Entitlement to a higher initial disability rating for radiculopathy of the left upper extremity, in excess of 10 percent from April 13, 2009 to June 25, 2013, and in excess of 30 percent from June 25, 2013.  

6.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent from May 26, 2014. 

7.  Entitlement to a total disability rating based in individual unemployability due to service connected disabilities (TDIU).  
 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1991 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO in Houston, Texas, which granted service connection for a cervical spine disability and assigned a 10 percent rating, effective April 13, 2009 (date of claim for service connection), and denied service connection for a lumbar spine disability.  A March 2010 rating decision granted service connection for radiculopathy of the right and left upper extremities and assigned a 10 percent disability rating for each extremity, effective April 13, 2009.  A March 2014 rating decision by the RO in Oakland, California granted service connection for neck scars, and assigned a 0 percent rating for the period from June 30, 2009 to June 25, 2013, and assigned a 30 percent rating from June 25, 2013, creating the "staged" initial scar rating on appeal.  The March 2014 rating decision also granted a higher 20 percent rating for the cervical spine disability, effective October 1, 2012, following a period of convalescence, granted a higher 30 percent rating for radiculopathy of the left upper extremity, effective June 25, 2013 (creating the "staged" left upper extremity issue on appeal), and granted a higher 20 percent rating for radiculopathy of the right upper extremity.  A May 2014 rating decision denied a TDIU, an October 2014 rating decision denied an increased rating in excess of 50 percent for PTSD, and an October 2017 rating decision granted a 30 percent rating for the neck disability, effective September 4, 2014, creating the triple "staged" initial cervical spine rating issue on appeal. 

This case was previously before the Board in August 2016, where the Board remanded the issues on appeal for additional development.  The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with intervertebral disc syndrome (IVDS) of the lumbosacral spine.

2.  The Veteran did not sustain a lumbar spine injury or disease during service.  

3.  The current lumbar spine disability, diagnosed as IVDS, was manifested many years after service separation and is not causally or etiologically related to service.

4.  For the initial rating periods on appeal from April 13, 2009 to June 30, 2009 and from August 1, 2009 to May 14, 2012, the cervical spine disability has not more nearly approximated forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks during any 12-month period.

5.  For the initial rating period on appeal from October 1, 2012 to September 4, 2014, the cervical spine disability has not more nearly approximated forward flexion to 15 degrees or less; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during any 12-month period. 

6.  For the initial rating period on appeal from September 4, 2014, the cervical spine disability has not more nearly approximated unfavorable ankylosis of the entire cervical spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during any 12-month period.

7.  For the initial rating period on appeal from June 30, 2009 to June 25, 2013, the neck scar disability has not been manifested by a character of disfigurement and/or a painful or unstable scar(s). 

8.  For the initial rating period on appeal from June 25, 2013, the neck scar disability has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five of the characteristics of disfigurement.  

9.  For the initial rating period on appeal from April 13, 2009, the right upper extremity neurological disability more nearly approximates moderate incomplete paralysis of the major (dominant) lower radicular group, but has not more nearly approximated moderately severe incomplete paralysis of the major (dominant) lower radicular group.

10.  For the initial rating period on appeal from April 13, 2009 to June 25, 2013, the left upper extremity neurological disability has not more nearly approximated moderate incomplete paralysis of the median nerve.  

11.  For the initial rating period on appeal from June 25, 2013, the left upper extremity neurological disability has not more nearly approximated severe incomplete paralysis of all radicular groups.   

12.  For the initial rating period on appeal from May 26, 2014, PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, suspiciousness, hypervigilance, panic attacks, and difficulty establishing and maintaining effective work and social relationships.  

13.  For the initial rating period on appeal from May 26, 2014, PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.326(a) (2017).

2.  The criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated for the periods from April 13, 2009 to June 30, 2009 and from August 1, 2009 to May 14, 2012.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).  

3.  The criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated for the period from October 1, 2012 to September 4, 2014.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).  

4.  The criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met or more nearly approximated for the period from September 4, 2014.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).  

5.  The criteria for a disability rating in excess of 0 percent for the neck scar disability have not been met or more nearly approximated for the period from June 30, 2009 to June 25, 2013.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7800 (2017). 

6.  The criteria for a disability rating in excess of 30 percent for the neck scar disability have not been met or more nearly approximated for the period from June 25, 2013.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7800 (2017). 

7.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from April 13, 2009, the criteria for a 40 percent rating, but no higher, for a right upper extremity neurological disability have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2017).

8.  The criteria for a disability rating in excess of 10 percent for the left upper extremity neurological disability have not been met or more nearly approximated for the period from April 13, 2009 to June 25, 2013.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8615 (2017).

9.  The criteria for a disability rating in excess of 30 percent for the left upper extremity neurological disability have not been met or more nearly approximated for the period from June 25, 2013.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8513 (2017).

10.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met of more nearly approximated for any period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the initial rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

As to the issue of service connection for a lumbar spine disability, in April 2009, a VCAA notice informed the Veteran of the evidence generally needed to support the appeal for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The April 2009 notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notices.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The issue of an increased rating for PTSD was submitted via a fully developed claim (FDC) in May 2014.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for an increased rating.  See May 2014 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received VA examinations in November 2009, March 2010, June 2013, September 2014, July 2015, October 2017, and June 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale. 

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Lumbar Spine Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

As the diagnosed IVDS is not a "chronic disease" under 38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 do not apply.  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2017); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Throughout the course of this appeal, the Veteran has advanced injuring the low back while performing a "fireman carry" in 2004 during service.  The April 2009 claim reflects that the Veteran wrote that he sustained a "lower back" injury in February 2004 during service.  The June 2017 VA examination report reflects the Veteran reported injuring the lumbar spine in approximately 2004 while doing a "fireman carry."  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed IVDS of the lumbar spine had its onset in service or is otherwise causally or etiologically related to service.  The Veteran did not sustain any low back injury or disease in service, and a lumbar spine disability was initially manifested many years after service due to a post-service weight lifting injury.  Further, the spine was clinically evaluated as normal at the August 2004 service separation examination, and on the July 2004 report of medical history, the Veteran specifically denied recurrent back pain or any back problems.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders, to include the service-connected neck disability, a pimple on the leg, abdominal discomfort, knee pain, a sore throat, and cellulitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the Veteran's spine was clinically evaluated as normal at the August 2004 service separation examination and relevant injury and symptoms were denied by the Veteran during service and at service separation.  As such, the Board finds no in-service injury or disease of the lumbar spine. 

Next, the Veteran has more recently provided inconsistent accounts of the alleged low back injury during the course of the appeal.  While the April 2009 claim and June 2017 VA examination report each reflect the Veteran reported injuring the low back while performing a "fireman carry" during service, a June 2006 VA treatment record reflects the Veteran reported low back pain beginning three months prior due to "heavy lifting," to include leg lifts of 450 pounds.  A July 2006 VA treatment record reflects the Veteran asserted that he recently injured the low back after lifting heavy boxes and weights.  An August 2006 VA treatment record reflects the Veteran report low back pain beginning in January 2006 due to a "lifting injury."  May 2007 and June 2007 VA treatment records each reflect lower back pain for the previous year due to weight lifting.  The June 2007 VA treatment record reads as follows: "37[-year-old] male with lower back pain [for] 1 year after weight lifting. Now s[tatus post] Left L5-S1 Lumbar Laminectomy with Diskectomy on 6/5/07."

Further, the evidence of record also reflects inconsistent accounts as to the onset of a lumbar spine disorder.  As discussed above, the April 2009 claim and the July 2017 VA examination report each reflect that the Veteran reported injuring the low back in 2004; however, the June 2006 VA treatment record reflects that the Veteran reported low back pain beginning three months prior.  In addition, the July 2006 VA treatment record reflects the Veteran asserted that he recently injured the low back, and the August 2006 VA treatment record reflects low back pain beginning in January 2006 due to a "lifting injury." 

In addition to being inconsistent with the service treatment evidence and contemporaneous histories the Veteran gave during service and during post-service treatment, the Veteran's more recent accounts over the course of the appeal regarding the alleged in-service low back injury is internally inconsistent.  The inconsistencies are significant and unlikely to be the product of mere differences in the retelling of the same story.  Such inconsistencies reported during the claim period, in the context of being inconsistent with more contemporaneous service reports of history and findings and post-service histories by the Veteran make it doubtful that the more recent account of any in-service low back injury is accurate.  See Cromer v. Nicholson, 19 Vet App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account that was inconsistent with earlier account of was not credible because it was first made years after service).  For these reasons, the Board finds the Veteran's more recent accounts of an in-service low back injury to be inconsistent with, and outweighed by, other lay and medical evidence of record, which includes the Veteran's own reported history of a post-service weight lifting injury, so as not to be credible.  

Regarding the theory of direct service connection, the Board finds that the lumbar spine disability is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which any current disability could be related.  As analyzed above, the weight of the evidence shows that the Veteran sustained a post-service lumbar spine injury due to weight lifting, to include 450 pounds of leg lifts, and did not otherwise sustain a low back injury during service, and did not even experience relevant symptoms of a low back injury during service.

In addition, on the question of nexus of current disability to service, the June 2017 and October 2017 VA examiners each opined that the lumbar spine disability was not caused by or a result of service.  As rationale in support of the opinions, the June 2017 and October 2017 VA examiners reasoned that the service treatment records did not reflect a low back injury, and specifically attributed the lumbar spine disability to the post-service weight lifting injury.  The June 2017 and October 2017 VA examiners also reviewed the claims file, interviewed the Veteran, and conducted the appropriate testing.  The June 2017 and October 2017 VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of a lumbar spine disability, had sufficient facts and data on which to base the conclusions, and stated the bases supporting the opinions.  The VA examiners' factual assumption that there was no in-service injury of the low back is an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  For these reasons, the Board finds the June 2017 and October 2017 VA medical opinions to be highly probative.  

Insomuch as the Veteran asserts that the current lumbar spine disability is directly related to service, the Board finds that, under the specific facts of this case that include a post-service low back injury and no in-service low back injury or disease, the Veteran is not competent to relate the currently diagnosed lumbar spine disorder to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such IVDS of the lumbar spine and its relationship to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of IVDS, especially in the context of this case where there is no in-service injury or in-service symptoms.  See Kahana, 24 Vet. App. at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a lumbar spine disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service low back injury).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a lumbar spine disability; therefore, service connection for a is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Higher Initial Rating for Cervical Spine Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 
45 degrees; and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 IVDS.

In this case, the cervical spine disability is rated under Diagnostic Code 5243 for IVDS.  The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran contends generally that cervical spine disability symptoms more closely resemble the criteria for a rating in excess of 10 percent for the periods from April 13, 2009 to June 30, 2009, and from August 1, 2009 to May 14, 2012, in excess of 20 percent from October 1, 2012 to September 4, 2014, and in excess of 30 percent from September 4, 2014. 

At the outset, the Board notes that the Veteran was in receipt of a temporary total 100 percent rating due to convalescence for the periods from June 30, 2009 to August 1, 2009, and from May 14, 2012 to October 1, 2012; therefore, there is no question of law or fact to be decided by the Board for these periods.  38 U.S.C. § 7104 (2012).

Ratings from April 13, 2009 to June 30, 2009 and August 1, 2009 to May 14, 2012

After a review of all the evidence, lay and medical, the Board finds that for the initial rating periods from April 13, 2009 to June 30, 2009 and from August 1, 2009 to May 14, 2012, the criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been more or more nearly approximated.  Throughout the initial rating periods from April 13, 2009 to June 30, 2009 and from August 1, 2009 to May 14, 2012, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.3, 4.7.  

Specifically, at the November 2009 VA examination, forward flexion was recorded to 45 degrees, combined range of motion to 340 degrees, and the VA examiner did not discern scoliosis, abnormal kyphosis, and/or abnormal lordosis.  In addition, while the November 2009 VA examiner assessed pain on repetitive-use testing, the March 2010 VA examiner specifically assessed normal forward flexion and extension as to the cervical spine.  See November 2008, March 2010 VA examination reports.  Further, the November 2009 VA examiner did not discern muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal.  See November 2009 VA examination report.  In addition, no examiner assessed that the IVDS disability caused incapacitating episodes necessitating bed rest for at least two weeks, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Rating from October 1, 2012 to September 4, 2014

The Board also finds that, for the initial rating period October 1, 2012 to September 4, 2014, the cervical spine disability has not met or more closely approximated the criteria for a rating in excess of 20 percent.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  Throughout the initial rating period on appeal from October 1, 2012 to September 4, 2014, the service-connected cervical spine disability has not more nearly approximated forward flexion to 15 degrees or less; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during any 12-month period.

First, the VA treatment records do not reflect that range of motion testing manifested as forward flexion to 15 degrees or less as needed for the next higher (30 percent) disability rating.  Further, the September 2014 VA examination report reflects forward flexion to 10 degrees, which the Veteran has been compensated for (as discussed below) for the period from September 4, 2014.  Additionally, a higher rating under the General Rating Formula for ankylosis is not warranted.  38 C.F.R. § 4.71a (2017).  See VA treatment records, September 2014 VA examination report.  

Rating from September 4, 2014

After a review of all the evidence, lay and medical, the Board also finds that, for the initial rating period on appeal from September 4, 2014, the criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met.  Throughout the initial rating period on appeal from September 4, 2014, the 
service-connected cervical spine disability has not more nearly approximated unfavorable ankylosis of the entire cervical spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during any 12-month period.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  At the September 2014 and June 2017 VA examinations ankylosis, favorable or unfavorable, was not detected.  While forward flexion of the cervical spine was recorded at 10 degrees at the September 2014 VA examination, and 35 degrees and the June 2017 VA examination, the limitation of cervical spine motion was not so severe as to more closely approximate immobility.  See September 2014 and June 2017 VA examination reports.  See also Colayong 12 Vet. App at 524.  

Further, as to the IVDS, the weight of the medical evidence does not reflect that the Veteran displayed severe and/or pronounced IVDS symptoms and/or that the disability caused incapacitating episodes necessitating bed rest for at least four weeks for any period, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.  

Higher Initial Rating for Neck Scars

The Veteran contends generally that neck disability scar symptoms more closely resemble the criteria for a rating in excess of 0 percent from June 30, 2009 to June 25, 2013, and in excess of 30 percent from June 25, 2013.  The October 2017 and July 2015 VA examination reports reflect that the Veteran reported painful scars.  

Rating from June 30, 2009 to June 25, 2013

For the period from June 30, 2009 to June 25, 2013, the Veteran is in receipt of a 0 percent disability rating for neck scars under Diagnostic Code 7800.  Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent disability rating is warranted for scarring with one characteristic of disfigurement. 38 C.F.R. § 4.118.  

A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the characteristics of disfigurement.  38 C.F.R. § 4.118.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five of the aforementioned characteristics of disfigurement.  


The 8 characteristics of disfigurement for the purposes of rating under 38 C.F.R. § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 0 percent for neck scarring have not been met or more nearly approximated for any part of the initial rating period from June 30, 2009 to June 25, 2013 as the next higher (10 percent rating) is warranted for scarring with one characteristic of disfigurement.  38 C.F.R. § 4.118.  The November 2009 VA examination report reflects a 5 cm scar that was nontender and not raised or adherent.  The November 2009 VA examiner did not discern surface contour of the scar that was elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.);or skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.  In addition, a March 2010 VA examination report reflects a 2.5 inch scar that was healed, nontender, and not adherent to underlying tissue.  Further, neither the November 2009 nor the March 2010 VA examination reports reflect that the scar disability was either painful and/or unstable. 

The Board has considered whether an alternative rating under Diagnostic Codes 7801 through 7805 would result in a more favorable outcome for the Veteran. 38 C.F.R. § 4.118.  There is nothing in the evidence of record indicating that the neck scarring has resulted in scarring on the trunks or extremities - i.e., regions other than the head, face, or neck.  As such, the Board finds that Diagnostic Codes 7801 (scars not of the head, face, or neck that are deep and nonlinear) and 7802 (scars not of the head, face, or neck that are superficial and nonlinear) are not applicable.  38 C.F.R. § 4.118.

Further, the Veteran did not report any pain or instability associated with the neck scar at the November 2009 or March 2010 VA examinations nor does the other evidence of record reflect the presence of any scarring that is painful or unstable until July 2013 (for which the Veteran has been compensated, as discussed below); therefore, the Board finds that Diagnostic Code 7804 (scars, unstable or painful) is not applicable. 

The evidence of record also does not establish any symptoms or effects of the service-connected neck scarring; therefore the Board finds that a higher rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling effects.  See November 2009 VA examination report (noting no scars of the head, face or neck that are painful or unstable as well as no other pertinent physical findings, complications, conditions, signs, or symptoms associated with any scar or disfigurement of the head, face, or neck).

Based on the above, the Board finds that, for the entire initial rating period from June 30, 2009 to June 25, 2013, a rating in excess of 0 percent for the neck scar disability is not warranted; therefore, an initial disability rating in excess of
0 percent must be denied.  38 C.F.R. §§ 4.3, 4.7.

Rating from June 25, 2013

The Board also finds that, for the entire rating period on appeal from June 25, 2013, the weight of the lay and medical evidence demonstrates that the criteria for a rating in excess of 30 percent for the scar disability has not been met or more nearly approximated.  In this case, the June 2013 VA examiner assessed two scars with scar one measuring 7.5 cm x 0.1 cm and scar two measuring 4 cm x 0.3 cm.  The June 2013 VA examiner noted that scar one was of abnormal textured, adherent to underlying tissue, was elevated or depressed on palpation, and hypopigmented.  The June 2013 VA examiner did not discern distortion of facial features or tissue loss.  

Next, the July 2015 VA examiner assessed three separate neck scars measuring 8 cm x 0.4 cm, 5 cm x 0.1 cm, and 2 cm x 0.1 cm.  The July 2015 VA examiner did not discern gross distortion or asymmetry of facial features or visible or palpable tissue loss.  In addition, the October 2017 VA examiner assessed three separate neck scars measuring 7 cm x 0.2 cm, 6 cm x 0.4 cm, and 5 cm x 0.2 cm.  Like the June 2013 and July 2015 VA examiners, the October 2017 VA examiner did not examiner did not discern distortion of facial features and tissue loss.  A higher 50 percent disability rating under Diagnostic Code 7800 is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five of the aforementioned characteristics of disfigurement, none of which are present here.  

The Board has considered the Veteran's assertions at the July 2015 VA examination that neck scars are painful; however, pain is adequately contemplated by the assigned 30 percent disability rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  For these reasons, the Board finds that the scar disability symptoms and impairment do not more nearly approximate the criteria for rating in excess of 30 percent for the entire for the period on appeal from June 25, 2013.  See 38 C.F.R. §§ 4.3, 4.7, 
§ 4.118.  

Higher Initial Rating for Right and Left Upper Extremity Radiculopathy

The Veteran contends generally that radiculopathy symptoms more closely resemble the criteria for a rating in excess of 20 percent from April 13, 2009 for the radiculopathy of the right upper extremity.  As to radiculopathy of the left upper extremity, the Veteran contends generally that radiculopathy symptoms more closely resemble the criteria for a rating in excess of 10 percent for the period from April 13, 2009 to June 25, 2013, and in excess of 30 percent from June 25, 2013.  

Right Upper Extremity Rating from April 13, 2009 

For the entire rating period on appeal from April 13, 2009, the right upper extremity radiculopathy has been rated as 20 percent disabling under Diagnostic Code 8512.  Diagnostic Code 8512 provides ratings for paralysis of the lower radicular group. Disability ratings of 20, 40, and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major (or dominant) lower radicular group.  A maximum 70 percent rating is warranted for complete paralysis of the major lower radicular group.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

In this case, the Board finds that the evidence is at least in equipoise on the question of whether manifestations of the right upper extremity neurological disability more closely approximate moderate incomplete paralysis of the major lower radicular group, the criteria for the 40 percent rating under Diagnostic Code 8512, for the entire initial rating period on appeal for moderate incomplete paralysis of the major lower radicular group.  

While the most recent VA examiner (June 2017) indicated that the right lower radicular group demonstrated mild incomplete paralysis, the Board has also considered the Veteran's complaints of intermittent pain, paresthesia, and numbness of the right upper extremity, which have been subjectively reported, at times, as mild to moderate.  See September 2014 VA examination; see also April 2010 VA electromyography.  The April 2010 VA electromyography revealed mild to moderate right median neuropathy.  In addition, the September 2014 VA examination report reflects moderate right median neuropathy, moderate paresthesia, and moderate numbness.  For these reasons, the Board finds that, for the entire initial rating period on appeal from April 13, 2009, a 40 percent rating, but no higher, is warranted for a right upper extremity neurological disability under Diagnostic Code 8512 for moderate incomplete paralysis of the right (major) lower radicular group.  38 C.F.R. § 4.124a.

The Board further finds that the weight of the evidence demonstrates that the degree of impairment based on right upper extremity neurologic symptoms more nearly approximates 40 percent for the entire initial rating period, and does not more nearly approximate the criteria in excess of 40 percent for any period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 40 percent during any time within the initial rating period on appeal from April 13, 2009, as the evidence does not demonstrate a disability picture that more closely approximates severe incomplete paralysis of any nerves in the right upper extremity.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 40 percent for a right upper extremity neurological disability for any period.  Because the preponderance of the evidence is against the appeal in excess of 40 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Left Upper Extremity Rating from April 13, 2009 to June 25, 2013 

For the rating period on appeal from April 13, 2009 to June 25, 2013, the left upper extremity radiculopathy has been rated 10 percent disabling under Diagnostic Code 8615.  Diagnostic Code 8615 provides ratings for paralysis of the median nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor (or non-dominant) extremity.  A maximum 60 percent rating is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a.

The Board finds that evidence of record does not meet the criteria for a rating in excess of 10 percent.  An initial disability rating of 20 percent or higher for the left median nerve (minor) would only be warranted for moderate incomplete paralysis and/or complete paralysis, none of which are present here.  See VA treatment records, March 2010 VA examination report.  The April 2010 VA electromyography revealed normal median conduction study as to the left upper extremity.  

Additionally, the Board has considered whether any other Diagnostic Code under the criteria for diseases of the peripheral nerves would allow for a higher initial disability rating for the service-connected left upper extremity nerve disability.  A rating under Diagnostic Codes 8512 is not warranted as the Veteran has not been diagnosed with moderate incomplete paralysis of the left (minor) lower radicular group or mild incomplete paralysis of the middle radicular group (Diagnostic Code 8611); therefore, a disability rating under any of these diagnostic codes is not warranted.  38 C.F.R. § 4.124a. 

Left Upper Extremity Rating from June 25, 2013 

For the rating period on appeal from June 25, 2013, the left upper extremity radiculopathy has been rated 30 percent disabling under Diagnostic Code 8513.  Diagnostic Code 8513 provides ratings for paralysis of the median nerve.  The schedular rating criteria under Diagnostic Code 8513 specifically provide for disability ratings based on the severity of incomplete paralysis of all radicular groups as well as ratings for neuritis and neuralgia, which manifest by symptoms of pain, sensory disturbances, and loss of reflex.  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all radicular groups for the minor (or non-dominant) extremity.  A maximum 80 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a.

The Board finds that evidence of record does not meet the criteria for a rating in excess of 30 percent.  An initial disability rating of 60 percent or higher for all radicular groups of the left (minor) extremity would only be warranted for severe incomplete paralysis and/or complete paralysis, none of which are present here.  The June 2017 VA examination report reflects mild to moderate pain, a normal sensory examination, moderate incomplete paralysis of the radial nerve, and moderate incomplete paralysis of the median nerve.  The June 2017 VA cervical spine examination report reflects radiculopathy in the left upper extremity that was moderate in severity.   

Additionally, the Board has considered whether any other Diagnostic Code under the criteria for diseases of the peripheral nerves would allow for a higher initial disability rating for the service-connected left upper extremity nerve disability.  A rating under Diagnostic Codes 8512 is not warranted as the Veteran has not been diagnosed with severe incomplete paralysis of the left (minor) lower radicular group or severe incomplete paralysis of the middle radicular group (Diagnostic Code 8611); therefore, a disability rating under any of these diagnostic codes is not warranted.  38 C.F.R. § 4.124a. 

Increased Rating for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014, the Board will not rely on GAF scores for rating purposes. 

Throughout the course of the appeal, the Veteran has contended generally that PTSD has been manifested by more severe symptoms and impairment than those contemplated by the 50 percent disability rating assigned for the period from May 26, 2014.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal from May 26, 2014, the weight of the competent and probative lay and medical evidence demonstrates that an increased disability rating in excess of 50 percent for service-connected PTSD is not warranted for any period on appeal as PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, anxiety, depression, suspiciousness, hypervigilance, panic attacks, and difficulty establishing and maintain effective work and social relationships.  Specifically, a review of the relevant lay and medical evidence, including the VA treatment records and the September 2014 and June 2017 VA examination reports does not reveal that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  

The September 2014 VA examination report reflects the Veteran reported attending school, and that he had stopped working one year prior to take care of his wife and children.  The September 2014 VA examiner specifically assessed depressed mood, anxiety, suspiciousness, panic attacks more than one a week, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The September 2014 VA examiner specifically opined that PTSD manifested as occupational and social impairment with reduced reliability and productivity.  

Next, the June 2017 VA examination report reflects the Veteran reported being married, that he took his kids rock hunting, and that he talked with friends.  The Veteran also reported nightmares, hypervigilance, chronic sleep impairment, and irritability.  The June 2017 VA examiner specifically assessed  depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The June 2017 VA examiner also noted a "vague" history of suicidal ideation, and that the Veteran denied being suicidal.  Like the September 2014 VA examiner, the June 2017 VA examiner opined that PTSD manifested as occupational and social impairment with reduced reliability and productivity, opinions that he Board finds to be highly probative.  In addition, the evidence also does not show symptoms or impairment such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, neglect of personal appearance or hygiene, or spatial disorientation, or the inability to establish and maintain effective relationships.  

While the evidence demonstrates suspiciousness, irritability, a history of "vague" suicidal ideation, the evidence of record during the period on appeal does not indicate that the Veteran's PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In addition, at the June 2017 VA examination, the Veteran denied being suicidal.  As such, the Board finds that the Veteran's symptomology more nearly approximates the criteria for a 50 percent rating from May 26, 2014.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 50 for service-connected PTSD any period on appeal.  Because the preponderance of the evidence is against an increased rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.  

A higher initial disability rating for the cervical spine disability, in excess of 10 percent for the periods from April 13, 2009 to June 30, 2009 and from August 1, 2009 to May 14, 2012, in excess of 20 percent for the period from October 1, 2012 to September 4, 2014, and in excess of 30 percent from September 4, 2014, is denied.

A higher initial disability rating for neck scars status-post cervical fusion, in excess of zero percent from June 30, 2009 to June 25, 2013, and in excess of 30 percent from June 25, 2013, is denied. 

An initial disability rating of 40 percent, and not higher, for radiculopathy of the right upper extremity, for the initial rating period from April 13, 2009, is granted. 

A higher initial disability rating for radiculopathy of the left upper extremity, in excess of 10 percent from April 13, 2009 to June 25, 2013, and in excess of 30 percent from June 25, 2013, is denied.  

An increased disability rating in excess of 50 percent for PTSD from May 26, 2014 is denied.   


REMAND

TDIU

An April 2015 Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," reflects that the Veteran reported that the service-connected neck disability and acquired psychiatric disability, as well as the non-service-connected lumbar spine disability prevented full-time employment from November 2010.  The Veteran also reported that he became too disabled to work in March 2011 and that the highest education level achieved was four years of high school, with "non-destructive training" from November 2008 to August 2009.  See April 2015 VA Form 21-8940. 

Notwithstanding this assertion, the September 2014 VA examination report reflects the Veteran reported being unemployed for one year, representing an almost three year, self-reported employment discrepancy.  The September 2014 VA examination report also reflects that the Veteran reported that he was currently attending school and that he had stopped working to take care of his family.  

In addition, a July 2017 VA examination report reflects the Veteran reported that the primary reason for unemployment was health issues, and that he had quit working in 2010 due to "multiple physical health problems."  Numerous VA treatment records also reflect the Veteran requested a referral for bariatric surgery and reported that weight loss would allow him to "do more activity" with less pain.  See July 2013 VA treatment record. 

Based on the above, while the record reveals that the Veteran previously completed and submitted a TDIU claim (VA Form 21-8940) in April 2015, the Board has discovered inconsistent reports of unemployment and schooling pursuant to the TDIU issue on appeal, to include self-reports of employment through 2013 and reports of attending school in 2014.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate VA Form 21-8940 detailing the complete work and education history, income earned, to include highest gross earnings per month, and any other information regarding employment or attempts to obtain employment.  

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) that responds to all the information requested on that form, to include a complete and accurate work and education history, and exact dates of employment, names of employers, and income information, including the highest gross earnings per month.  

2.  Readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


